Citation Nr: 0534361	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  92-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
1991, for the grant of service connection for multiple 
sclerosis.

2.  Entitlement to an effective date prior to December 19, 
1991, for the grant of special monthly compensation.

3.  Entitlement to an evaluation in excess of 100 percent for 
loss of use of both lower extremities due to multiple 
sclerosis.

4.  Entitlement to an evaluation in excess of 40 percent for 
urinary incontinence due to multiple sclerosis.

5.  Entitlement to an evaluation in excess of 10 percent for 
bowel incontinence due to multiple sclerosis.

6.  Entitlement to an evaluation in excess of 30 percent for 
paresis of the left upper extremity due to multiple 
sclerosis.

7.  Entitlement to an evaluation in excess of 20 percent for 
paresis of the right upper extremity due to multiple 
sclerosis.

8.  Entitlement to an evaluation in excess of 10 percent for 
nystagmus.

9.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded the case to the RO for 
further evidentiary development.  The case has since been 
returned to the Board for appellate consideration.  

The issues of entitlement to higher disability evaluations 
for loss of use of both lower extremities, urinary 
incontinence, bowel incontinence, paresis of the left upper 
extremity, paresis of the right upper extremity due to 
multiple sclerosis, and nystagmus secondary to multiple 
sclerosis as well as entitlement to a higher level of special 
monthly compensation are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was denied by 
Board decisions dated October 13, 1971, and May 20, 1983, 

2.  Thereafter, a claim to reopen the previously disallowed 
claim for service connection for multiple sclerosis was not 
received before December 19, 1991.  

3.  The veteran's entitlement to special monthly compensation 
is based upon impairment from multiple sclerosis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
19, 1991, for the grant of service connection for multiple 
sclerosis are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2005).

2.  The criteria for an effective date earlier than December 
19, 1991, for the grant of special monthly compensation have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.§  
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

With regard to the veteran's claims for earlier effective 
dates for the grant of service connection for multiple 
sclerosis and entitlement to special monthly compensation, 
the veteran was provided with the notice required by the VCAA 
by letter in March 2005 as well as by a statement of the case 
and supplemental statements of the case issued during the 
course of the appeal.  The RO specifically informed the 
veteran to submit any pertinent evidence in his possession.  
In addition, the veteran has been informed of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  

Moreover, all available evidence pertaining to the veteran's 
claims for earlier effective dates has been obtained.  In 
addition, neither the veteran nor his attorney has identified 
any additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
outstanding, available evidence that could be obtained to 
substantiate any of the claims.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims. 

The record also reflects that the RO readjudicated the 
veteran's claims following the receipt of all pertinent 
evidence.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of these 
claims by the RO were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.

Legal Criteria

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

The submission of certain medical reports concerning 
examination, treatment, or hospital admission or of certain 
lay evidence may represent an informal claim for increased 
benefits or an informal claim to reopen, when the report 
relates to examination or treatment of a disability for which 
service connection has been previously established or a 
disability for which service connection was disallowed 
because the disability was noncompensable in degree.  38 
C.F.R. § 3.157(b).  


Analysis

The veteran's original claim for service connection for 
multiple sclerosis was denied by the RO in a rating action in 
January 1970.  He appealed this decision to the Board.  On 
October 13, 1971, the Board issued a decision denying service 
connection for multiple sclerosis.  

In November 1981, the veteran filed a claim to reopen his 
previously disallowed claim of entitlement to service 
connection for multiple sclerosis.  In January 1982, the RO 
issued a rating action denying service connection.  The 
veteran appealed this decision to the Board.  In May 1983, 
the Board again denied service connection for the veteran's 
multiple sclerosis. 

The RO received a statement from a veterans service 
organization on December 19, 1991, indicating that the 
veteran desired to reopen his claim for service connection 
for multiple sclerosis.  Thereafter, in March 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  The veteran 
appealed this decision to the Board.  In a decision of 
October 1998, the Board granted service connection for the 
veteran's multiple sclerosis.  The RO, in implementing the 
Board's decision, issued a rating decision in November 1998 
that assigned an effective date of December 19, 1991, for 
service connection for this disability.  

The provisions of 38 C.F.R. § 3.157(b) are not applicable to 
the veteran's claim for an earlier effective date for service 
connection for multiple sclerosis because service connection 
for the disability was not denied because the disability was 
noncompensable in degree.  The only correspondence added to 
the record between May 1983 and December 1991 is a May 1984 
letter from the veteran's Congressman noting that he had been 
treated for spinal meningitis during service.  He made no 
mention of the veteran's previous claim for service 
connection for multiple sclerosis.  This statement cannot be 
construed as claim for service connection for multiple 
sclerosis as it does not expresses an intent to apply for 
service connection for that disability.  

There is simply nothing of record that can be construed as a 
claim to reopen prior to December 19, 1991.  Therefore, that 
is the earliest possible effective date for the grant of 
service connection for multiple sclerosis.  The veteran's 
claim for an earlier effective date for special monthly 
compensation must also fail because his entitlement to 
special monthly compensation is based upon impairment from 
multiple sclerosis.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date prior to December 19, 1991, for the grant 
of service connection for multiple sclerosis is denied.

An effective date prior to December 19, 1991, for the grant 
of special monthly compensation is denied.


REMAND

The veteran has asserts that higher disability evaluations 
are warranted for the loss of use of both lower extremities, 
urinary incontinence, bowel incontinence, paresis of the left 
upper extremity, paresis of the right upper extremity due to 
multiple sclerosis, and nystagmus secondary to multiple 
sclerosis.  He also asserts that a higher level of special 
monthly compensation is warranted.  While the record reflects 
that the RO has informed the veteran of the regulations 
implementing the VCAA and has provided him with notice 
required under the VCAA in response to his claims for earlier 
effective dates, the RO has not provided him with the notice 
required in response to his claims for higher disability 
evaluations or a higher level of special monthly 
compensation.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
they pertain to his claims for higher 
disability evaluations and his claims for 
a higher level of special monthly 
compensation.  

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issues remaining on appeal 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


